Citation Nr: 1125373	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-27 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an increased disability rating for residuals of a meniscectomy and reconstruction of the anterior cruciate ligament (ACL) of the left knee, currently evaluated as 10 percent disabling, to include consideration of whether reduction from 20 percent was proper.

2.  Entitlement to a compensable rating for left knee laxity resulting from reconstruction of the anterior cruciate ligament, to include consideration of whether reduction from 10 percent was proper.   

3. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted the Veteran's claim for service connection for PTSD and assigned a 30 percent disability rating, denied the Veteran's claim for an increased rating for residuals of a meniscectomy and ACL reconstruction of the left knee and decreased the assigned rating from 20 percent to 10 percent effective September 10, 2008, and decreased the assigned rating for laxity of the left knee status post ACL reconstruction from 10 percent to 0 percent disabling effective September 10, 2008.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in Seattle, Washington; a transcript of that hearing is associated with the claims file.  

In April and May 2011, the Veteran submitted additional evidence with waivers of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's claims for an increased disability rating for residuals of a meniscectomy and ACL reconstruction, currently evaluated as 10 percent disabling, and for an initial disability rating in excess of 30 percent for PTSD.

In regards to the left knee disability, a July 2009 left knee MRI report indicated the presence of a meniscal tear.  In March 2011, a VA treatment record shows that the Veteran underwent a left knee arthroscopic meniscal debridement which revealed severe degenerative findings.  Accordingly, VA treatment records indicate that the Veteran's service-connected left knee disability has worsened since the last VA joints examination of record, dated September 2008.  Thus, another examination is necessary to ascertain an accurate assessment of the severity of the Veteran's left knee disability and to obtain range of motion studies in accordance with 38 C.F.R. § 4.71a, Plate II.  Moreover, the Board notes that the last VA joints examination is approximately two and a half years old.  

In regards to the Veteran's PTSD disability, the Veteran and his representative testified at the April 2011 Travel Board hearing that the Veteran experiences current symptoms of PTSD that would justify a 70 percent disability rating.  They further assert that since the last PTSD examination, dated September 2008, the Veteran has experienced an increase in anger outbursts, especially with his supervisors and co-workers.  In essence, they assert that the Veteran's symptoms of PTSD have worsened and have had significant effects on his occupational functioning since the most recent VA PTSD examination.  Moreover, the Board notes that the last VA PTSD examination is approximately two and a half years old.  Thus, another examination is necessary to ascertain an accurate assessment of the severity of the Veteran's PTSD disability.

Accordingly, the RO should schedule the Veteran for new VA joints and PTSD examinations.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

In addition, the Veteran submitted a July 2010 Letter of Warning from the Veteran's employer for the Veteran's failure to maintain regular attendance.  The letter stated that the from January 2010 through July 2010, the Veteran had 10 unscheduled absences, used 21.52 hours of unscheduled leave on 7 occasions, and was late to work with no leave used on three separate occasions.  The letter stated than a July 2010 investigative interview was held whereby the Veteran stated that he was aware that he had to maintain regular attendance, he was unaware he had 10 unscheduled absences from January to July 2010, and when asked if he was having any problems or difficulties that may contribute to his unscheduled absences, he responded, "maybe."  It was noted that the Veteran failed to provide an acceptable reason for his excessive use of unscheduled leave.  Furthermore, an August 2009 psychiatric treatment note mentions the Veteran being late for work in relation to both his symptoms of PTSD and in relation to missed VA testing for sleep apnea which was noted may be contributing to his sleep disturbances.  A subsequent VA treatment report shows a diagnosis of mild sleep apnea.  Accordingly, the VA PTSD examiner should clarify whether the Veteran's problems waking up and arriving to work as scheduled are related to sleep disturbances related to his non-service connected sleep apnea, or whether it is primarily due to his symptoms of PTSD.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA mental health treatment records dating since April 2011 from the Puget Sound VA Health Care System - American Lake Division, located in Lakewood, Washington.  In addition, obtain all relevant ongoing VA treatment records dating since April 2011 from the Puget Sound VA Health Care System - American Lake Division, in Lakewood, Washington.    

If any of the above-requested records are unavailable, then a negative reply from the pertinent facility should be obtained and associated with the claims file, and the Veteran should be so notified.

2.  After all outstanding treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA joints examination to determine the current severity of his service-connected left knee disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

The examiner should describe all symptomatology related to the Veteran's left knee disability.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the left knee (expressed in terms of full extension being zero degrees and any limitation of full extension being expressed in degrees lost (e.g. 10 degrees not "-10" degrees).  The examiner should specify at what degree in motion pain begins and whether there is recurrent subluxation or lateral instability.  The examiner should also describe any functional loss pertaining to the knee due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.  

3. In addition, the Veteran should be afforded a VA PTSD examination to determine the current severity of his PTSD symptoms.  The claims file must be provided to the examiner prior to the examination.  All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report.  A complete rationale for all opinions expressed must be provided.  

The examiner should assign an Axis V diagnosis (GAF score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Psychiatric Disorders, and explain what the assigned score represents.  Additionally, the examiner must comment on the Veteran's current level of social and occupational impairment due to his PTSD.  The specific PTSD symptoms which cause social and occupational impairment must be identified and discussed.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

If possible, the examiner should specifically address, whether the Veteran has been tardy for or has missed work due to symptoms of PTSD or due to his non-service connected diagnosis of sleep apnea.

4. After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

